Name: Commission Regulation (EEC) No 1974/88 of 5 July 1988 amending Regulation (EEC) No 1573/88 increasing to 325 000 tonnes the quantity of feed wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 174/ 156 . 7. 88 COMMISSION REGULATION (EEC) No 1974/88 of 5 July 1988 amending Regulation (EEC) No 1573/88 increasing to 325 000 tonnes the quantity of feed wheat held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7(5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and Conditions for the disposal of cereals held by the inter ­ vention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 1573/88 (5), as last amended by Regulation (EEC) No 1742/88 (6), opened a standing invitation to tender for the export of 175 000 tonnes of feed wheat held by the French inter ­ vention agency ; whereas, in a communication of 23 June 1988 , France informed the Commission of the intention of its intervention agency to increase by 1 50 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of feed wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 325 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1573/88 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1573/88 is replaced by the following : Article 2 1 . This invitation to tender shall cover a maximum of 325 000 tonnes of feed wheat to be exported to all third countries . 2 . The regions in which the 325 000 tonnes of feed wheat are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 1573/88 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29 . 4. 1988 , p. 7 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . 4) OJ No L 223, 11 . 8 . 1987, p. 5 . (') OJ No L 141 , 8 . 6 . 1988 , p. 23. ( «) OJ No L 155, 22. 6 . 1988 , p. 23 . No L 174/ 16 Official Journal of the European Communities 6. 7. 88 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 50 000 Bordeaux 1000 Chalons-sur-Marne 50 000 Dijon 1 000 Lille 20 000 Nantes . 25 000 Nancy 5 000 Orleans 68 000 Paris 75 000 Poitiers 10 000 Rouen 20 000'